Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in People v. Dallacosta, case No. 5-13-0476 (07/28/17). The appellate court is directed to consider the effect of this Court's opinion in People v. Hunter, 2017 IL 121306, on the issue of whether the amendments to section 5-130 of the Juvenile Court Act (705 ILCS 405/5-130 (amended by P.A. 99-258 (eff. Jan. 1, 2016))), apply to a case pending on appeal at the time the amendments became effective, and determine if a different result is warranted.